No. 99-10189
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-10189
                        Conference Calendar


LARRY HARVEL RUSHING,

                                           Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                           Defendant-Appellee.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:97-CV-939-T
                       --------------------
                         February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Larry Harvel Rushing has appealed the denial of his

application for a writ of coram nobis.     He argues that the

district court erred in denying his application and that he is

entitled to such relief primarily because he lacked the requisite

criminal intent to support his convictions under 18 U.S.C.

§ 1014.   Rushing has failed to meet his burden of showing that

the judicial proceedings leading to his guilty plea and

convictions were incorrect.   He has therefore failed to

demonstrate that he is entitled to a writ of coram nobis.        See

United States v. Dyer, 136 F.3d 417, 422 (5th Cir. 1998).       The

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 99-10189
                               -2-

judgment of the district court is AFFIRMED.